  Case 3:20-ap-03023-SHB          Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47              Desc
                                  Main Document    Page 1 of 13




SO ORDERED.
SIGNED this 27th day of August, 2020

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                                Case No. 3:20-bk-30270-SHB
   STEVEN ROBERT STANDIFER                                      Chapter 7
   aka STEVE STANDIFER

                         Debtor

           CARL MATTHEW RICE

                                  Plaintiff

                  v.                                            Adv. Proc. No. 3:20-ap-3023-SHB

           STEVEN R. STANDIFER

                                  Defendant

                   MEMORANDUM AND ORDER ON DEFENDANT’S
               AMENDED PARTIAL MOTION TO DISMISS THE COMPLAINT

           Plaintiff filed the Complaint commencing this adversary proceeding on June 2, 2020,

   asking the Court to deny Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(2) and (4) or, in

   the alternative, to determine that a judgment entered in his favor against Defendant is

   nondischargeable under 11 U.S.C. § 523(a)(4) and/or (a)(6). [Doc. 1.] Before the Court is
Case 3:20-ap-03023-SHB                Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                         Desc
                                      Main Document    Page 2 of 13



Defendant’s Amended Partial Motion to Dismiss the Complaint (“Motion to Dismiss”), which

was filed along with a brief on July 7, 2020 [Docs. 9, 10 1], seeking dismissal of the § 523 claims

(Counts III and IV of the Complaint, respectively) for failure to state a claim upon which relief

may be granted. Plaintiff timely responded in opposition to the Motion to Dismiss in accordance

with E.D. Tenn. LBR 7007-1(a). [Docs. 12, 13.]

                                           I. Rule 12(b)(6) Standard

           Federal Rule of Civil Procedure 12(b)(6) 2 requires dismissal for “failure to state a claim

upon which relief can be granted.” Under Federal Rule of Civil Procedure 8(a), 3 “[a] pleading

that states a claim for relief must contain: (1) a short and plain statement of the grounds for the

court’s jurisdiction . . . ; (2) a short and plain statement of the claim showing that the pleader is

entitled to relief; and (3) a demand for the relief sought, which may include relief in the

alternative or different types of relief.”

           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

complaint need not contain “detailed factual allegations[; however,] a plaintiff’s obligation to

provide the grounds of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and

a formulaic recitation of a cause of action’s elements will not do. Factual allegations must be

enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 545.

           [Although] a complaint will survive a motion to dismiss if it contains “either direct
           or inferential allegations respecting all material elements” necessary for recovery
1
 Because Defendant’s initial motion, filed on July 6, 2020 [Doc. 6], did not comply with E.D. Tenn. LBR 7007-1(c),
he was directed to file an amended motion pursuant to a Rejected Order entered on July 7, 2020 [Doc. 8].
2
    Rule 12 is applicable in adversary proceedings under Rule 7012(b) of the Federal Rules of Bankruptcy Procedure.
3
    Rule 8 is applicable in adversary proceedings under Rule 7008 of the Federal Rules of Bankruptcy Procedure.
Case 3:20-ap-03023-SHB            Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                      Desc
                                  Main Document    Page 3 of 13



        under a viable legal theory, [the] court “need not accept as true legal conclusions
        or unwarranted factual inferences, and conclusory allegations or legal conclusions
        masquerading as factual allegations will not suffice.”

Philadelphia Indem. Ins. Co. v. Youth Alive, Inc., 732 F.3d 645, 649 (6th Cir. 2013) (quoting

Terry v. Tyson Farms, Inc., 604 F.3d 272, 275-76 (6th Cir. 2010)).

        A claim has facial plausibility when the plaintiff pleads factual content that allows
        the court to draw the reasonable inference that the defendant is liable for the
        misconduct alleged. The plausibility standard is not akin to a “probability
        requirement,” but it asks for more than a sheer possibility that a defendant has acted
        unlawfully. Where a complaint pleads facts that are “merely consistent with” a
        defendant’s liability, it “stops short of the line between possibility and plausibility
        of ‘entitlement to relief.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556-57).

        When deciding whether to dismiss under Rule 12(b)(6), the court “construe[s] the

complaint in the light most favorable to the plaintiff, accept[s] its allegations as true, and draw[s]

all reasonable inferences in favor of the plaintiff.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528

F.3d 426, 430 (6th Cir. 2008) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.

2007)). The Court also “‘consider[s] the complaint in its entirety, as well as . . . documents

incorporated into the complaint by reference, and matters of which a court may take judicial

notice.’” Solo v. United Parcel Serv. Co., 819 F.3d 788, 794 (6th Cir. 2016) (alteration in

original) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

        Here, as concerns Plaintiff’s claims under § 523(a)(4) and (a)(6), the Complaint alleges

that a $1,450,000.00 judgment awarded to Plaintiff on February 22, 2016, by the Jefferson

County Circuit Court (“Judgment”) 4 is nondischargeable because Defendant, Plaintiff’s former

employer, owed a fiduciary duty to his employees to carry workers compensation insurance and

his failure to do so was not only a defalcation against Plaintiff but also a willful and malicious


4
 The state court case was styled Carl Matthew Rice v. Cherokee Lumber & Dimension, LLC and Steve Standifer v.
Covenant Health Corporation dba Morristown Hamblen Hospital, No. 23,505-II.
Case 3:20-ap-03023-SHB          Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                   Desc
                                Main Document    Page 4 of 13



injury to Plaintiff. [Doc. 1 at ¶¶ 17-29.] Through the Motion to Dismiss, Defendant first argues

that Counts III and IV of the Complaint should be dismissed because “the Plaintiff only asserted

claims against the Defendant that arose out of negligence, and in the alternative workers

compensation. No claims were made alleging fraud or defalcation while acting in a fiduciary

capacity, embezzlement, or larceny. Similarly, no claims were made for willful or malicious

injury.” [Doc. 10 at pp. 4-5.] In the alternative, Defendant argues that Counts III and IV should

be dismissed because Plaintiff has not pleaded sufficient facts to support a determination that the

Judgment is nondischargeable under either 11 U.S.C. § 523(a)(4) or (a)(6) as a matter of law.

[Doc. 10 at pp. 5-9.]

                                       II. Collateral Estoppel

       As applied in Tennessee, the doctrine of collateral estoppel (i.e., issue preclusion) “bars

the same parties or their privies from relitigating in a later proceeding legal or factual issues that

were actually raised and necessarily determined in an earlier proceeding . . . [so] that [such]

determination is conclusive against the parties in subsequent proceedings.” Mullins v. State, 294

S.W.3d 529, 534-35 (Tenn. 2009). Collateral estoppel applies “to issues of law and to issues of

fact.” Gibson v. Trant, 58 S.W.3d 103, 113 (Tenn. 2001); see also Booth v. Kirk, 381 S.W.2d

312, 315 (Tenn. Ct. App. 1963) (“[M]aterial facts or questions, which were in issue in a former

action and were there admitted or judicially determined, are conclusively settled by a judgment

rendered therein, and . . . such facts or questions become res judicata and may not again be

litigated in a subsequent action between the same parties.” (citation omitted)). Although the

Supreme Court has expressly explained that issue preclusion – or collateral estoppel – does apply

in nondischargeability actions, see Grogan v. Garner, 498 U.S. 279, 284-85 (1991) (“If the

preponderance standard also governs the question of nondischargeability, a bankruptcy court
Case 3:20-ap-03023-SHB           Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                  Desc
                                 Main Document    Page 5 of 13



could properly give collateral estoppel effect to those elements of the claim that are identical to

the elements required for discharge and which were actually litigated and determined in the prior

action.”), the same is not true of res judicata – or claim preclusion – which does not apply to

dischargeability actions. See Spilman v. Harley, 656 F.2d 224, 227 (6th Cir. 1981) (“[W]here the

facts necessary for a dischargeability determination were not necessary to the determination in

the prior judgment, the parties should not be bound or else the parties would always have to

anticipate future bankruptcy proceedings and the state courts would be deciding facts not

necessary to the state proceedings but only relevant to a possible future bankruptcy

proceeding.”).

        Although “[r]es judicata, at least in the Sixth Circuit, incorporates both issue and
        claim preclusion,” Wohleber v. Skurko (In re Wohleber), 596 B.R. 554, 566 n.11
        (B.A.P. 6th Cir. 2019), “[t]he doctrine of collateral estoppel or issue preclusion is
        a narrower concept than claim preclusion: ‘Whereas res judicata forecloses all that
        which might have been litigated previously, collateral estoppel treats as final only
        those questions actually and necessarily decided in a prior suit.’ ” Indirect
        Purchaser Class v. Andrews (In re Andrews), No. 18-31345-dof, Adv. No. 18-
        3072-dof, 2019 WL 3361226, at *4 (Bankr. E.D. Mich. July 25, 2019) (quoting
        Jennings v. Bodrick (In re Bodrick), 534 B.R. 738, 743 (Bankr. S.D. Ohio 2015)).

Rooney v. Hood (In re Hood), No. 3:17-bk-33605-SHB, Adv. No. 3:18-ap-03008-SHB, 2019

WL 7580140, at *7 (Bankr. E.D. Tenn. Dec. 23, 2019).

        Defendant confuses issue preclusion and claim preclusion. Defendant’s argument that

“[n]o claims were made alleging fraud or defalcation while acting in a fiduciary capacity,

embezzlement, or larceny . . . [and] no claims were made for willful or malicious injury” [Doc.

10 at p. 5] is an argument for claim preclusion, which does not apply here. Because claim-

preclusion collateral estoppel does not apply in this adversary proceeding, the Motion to Dismiss

will be denied as it relates to collateral estoppel.
Case 3:20-ap-03023-SHB          Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                  Desc
                                Main Document    Page 6 of 13



                                     III. 11 U.S.C. § 523(a)(4)

       A determination of nondischargeability within the scope of § 523(a)(4) requires Plaintiff

to show that the debt on which the Judgment is based was incurred by embezzlement, larceny, or

fraud or defalcation while acting in a fiduciary capacity. Plaintiff has alleged that Defendant

owed a fiduciary duty to Plaintiff as an employee to carry workers’ compensation insurance so

that Defendant’s failure to do so was a defalcation while acting in a fiduciary capacity. [Doc. 1 at

¶¶ 17-25.]

       Such allegations may be the basis for a nondischargeable debt only if Plaintiff can prove

“(1) a pre-existing fiduciary relationship; (2) a breach of that relationship; and (3) resulting loss.”

Patel v. Shamrock Floorcovering Servs., Inc. (In re Patel), 565 F.3d 963, 968 (6th Cir. 2009);

see also Bd. of Trs. of the Ohio Carpenters’ Pension Fund v. Bucci (In re Bucci), 493 F.3d 635,

639 (6th Cir. 2007). This prong “includes a culpable state of mind requirement akin to that

which accompanies application of the other terms in the same statutory phrase[:] . . . one

involving knowledge of, or gross recklessness in respect to, the improper nature of the relevant

fiduciary behavior.” Bullock v. BankChampaign, N.A., 569 U.S. 267, 269 (2013).

       Because the Sixth Circuit has long refused to extend a fiduciary relationship “to

constructive or implied trusts imposed by operation of law as a matter of equity,” the failure to

meet obligations under a common-law fiduciary relationship is not actionable under § 523(a)(4).

In re Bucci, 493 F.3d at 639 (citing Capitol Indem. Corp. v. Interstate Agency, Inc. (In re

Interstate Agency, Inc.), 760 F.2d 121, 125 (6th Cir. 1985) and R.E. Am., Inc. v. Garver (In re

Garver), 116 F.3d 176, 179 (6th Cir. 1997)). Instead, the relationship under § 523(a)(4) is found

only in “those situations involving an express or technical trust relationship arising from

placement of a specific res in the hands of the debtor.” In re Garver, 116 F.3d at 180. Because
Case 3:20-ap-03023-SHB           Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                   Desc
                                 Main Document    Page 7 of 13



the defalcation provision does not apply to constructive or implied trusts, “[t]o establish the

existence of an express or technical trust, a creditor must demonstrate: ‘(1) an intent to create a

trust; (2) a trustee; (3) a trust res; and (4) a definite beneficiary.’” In re Bucci, 493 F.3d at 640

(quoting Commonwealth Land Title Co. v. Blaszak (In re Blaszak), 397 F.3d 386, 391-92 (6th

Cir. 2005)).

        Although the existence of a fiduciary relationship is determined by federal law, federal

“courts look to state law in ascertaining whether an express or technical trust has been created.”

See id. at 390-91. Tennessee requires its employers to maintain workers’ compensation

coverage, see Tenn. Code Ann. § 50-6-405(a), and the failure to comply with this statute is

likewise addressed by statute:

        (b) If an employer fails to comply with § 50-6-405, then during the continuance of
        the failure, the employer shall be liable to an injured employee either for
        compensation as provided in this chapter to be recovered in an action brought in a
        court of competent jurisdiction for that purpose, or for damages to be recovered as
        if this chapter had not been enacted, as the employee may elect; and in the case suit
        for damages is brought instead of a suit to recover compensation under this chapter,
        the employer, when sued, shall not be allowed to set up as a defense to the action
        that the employee was negligent, or that the injury was caused by negligence of a
        fellow servant or fellow employee, or that the employee had assumed the risk of
        the injury.

Tenn. Code Ann. § 50-6-406(b). That this requirement is statutory, however, does not create any

sort of express or technical trust under Tennessee law and, in fact, the Court’s research failed to

discover any support for finding that a fiduciary relationship or any sort of trust is created under

either Tennessee Code Annotated §§ 50-6-405(a) or 50-6-406(b).

        Plaintiff’s Complaint does not allege the existence of a trust; instead, he “contends a

fiduciary duty arose when another employee was injured without workers’ compensation

coverage.” [Doc. 13 at p. 4.] Plaintiff’s allegations in support of this contention, even if proved

true, are not sufficient for the Court to determine that the Judgment is nondischargeable under §
Case 3:20-ap-03023-SHB          Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                   Desc
                                Main Document    Page 8 of 13



523(a)(4) in the Sixth Circuit. Therefore, Count III does not withstand the Motion to Dismiss

when examined in light of the elements of § 523(a)(4).

                                     IV. 11 U.S.C. § 523(a)(6)

       To satisfy the statutory elements of § 523(a)(6) “for willful and malicious injury by the

debtor to another entity or to the property of another entity,” Plaintiff must prove by a

preponderance of the evidence “(1) the existence of “a deliberate or intentional injury, not

merely a deliberate or intentional act that leads to injury,” Kawaauhau v. Geiger, 523 U.S. 57, 61

(1998), and (2) that Defendant either desired to cause injury or believed with substantial

certainty that injury would occur. See Markowitz v. Campbell (In re Markowitz), 190 F.3d 455,

464 (6th Cir. 1999) (citing Restatement (Second) of Torts § 8A, at 15 (Am. Law Inst. 1964)); see

also Guthrie v. Kokenge (In re Kokenge), 279 B.R. 541, 543 (Bankr. E.D. Tenn. 2002). “Mere

negligence is not sufficient to except a debt from discharge under § 523(a)(6).” Cash Am. Fin.

Servs. v. Fox (In re Fox), 370 B.R. 104, 119 (B.A.P. 6th Cir. 2007). Even recklessness is

insufficient. See In re Kokenge, 279 B.R. at 543. “That a reasonable debtor ‘should have known’

that his conduct risked injury to others is simply insufficient. Instead, the debtor must ‘will or

desire harm, or believe injury is substantially certain to occur as a result of his behavior.’” Id.

(quoting In re Markowitz, 190 F.3d at 465 n.10). “Lack of excuse or justification for the debtor’s

actions will not alone make a debt nondischargeable under § 523(a)(6).” S. Atlanta Neurology &

Pain Clinic, P.C. v. Lupo (In re Lupo), 353 B.R. 534, 550 (Bankr. N.D. Ohio 2006).

       In R & L Pricecorp LLC v. Hall (In re Hall), No. 11-35350, Adv. No. 12-3026, 2013 WL

1739658, at *3 (Bankr. E.D. Tenn. Apr. 23, 2013), this Court explained with specificity the

requirements of § 523(a)(6):

       “Although the ‘willful’ and ‘malicious’ requirements will be found concurrently in
       most cases, the terms are distinct, and both requirements must be met under §
Case 3:20-ap-03023-SHB         Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                    Desc
                               Main Document    Page 9 of 13



       523(a)(6).” Lupo, 353 B.R. at 550. “An act will be deemed ‘willful’ only if it was
       undertaken with the actual intent to cause injury,” Fox, 370 B.R. at 119, requiring
       the court to “‘look into the debtor's mind subjectively’ in order to determine
       whether the debtor intended to cause the consequences of his act or believed that
       the consequences were substantially certain to result from his act[.]” Monsanto Co.
       v. Wood (In re Wood), 309 B.R. 745, 753 (Bankr. W.D. Tenn. 2004). “The injury
       [caused] itself must be deliberate or intentional, not just a deliberate or intentional
       act that leads to injury.” Advantage Bank v. Starr (In re Starr), No. 09-64079, Adv.
       No. 10-6006, 2012 WL 4714978, at *12 (Bankr. N.D. Ohio Oct. 2, 2012). On the
       other hand, “[a]n act is ‘malicious' if it is undertaken ‘in conscious disregard of
       one's duties or without just cause or excuse’ . . . [and does] ‘not require ill-will or
       specific intent to do harm.’” Fox, 370 B.R. at 119 (quoting Wheeler v. Laundani,
       783 F.2d 610, 615 (6th Cir. 1986)); see also Ewers v. Cottingham (In re
       Cottingham), 473 B.R. 703, 709 (B.A.P. 6th Cir. 2012). “The conduct ‘must be
       more culpable than that which is in reckless disregard of creditors' economic
       interests and expectancies, as distinguished from . . . legal rights. [K]nowledge that
       legal rights are being violated is insufficient to establish malice . . . .’ “ Steier v.
       Best (In re Best), 109 F. App’x 1, 6 (6th Cir. 2004) (quoting First Fed. Bank v.
       Mulder (In re Mulder), 306 B.R. 265, 270 (Bankr. N.D. Iowa 2004)). Maliciousness
       may be proved by a showing that “(1) the [defendant] has committed a wrongful
       act, (2) the [defendant] undertook the act intentionally, (3) the act necessarily
       causes injury, and (4) there is no just cause or excuse for the action.” Adamovic v.
       Lazarevic (In re Lazarevic), No. 11-10585, Adv. No. 11-1048. 2012 WL 4483901,
       at *21 (Bankr. E.D. Tenn. Sept. 27, 2012) (quoting JPMorgan Chase Bank, NA v.
       Algire (In re Algire), 430 B.R. 817, 823 (Bankr. S.D. Ohio 2010)).

In re Hall, 2013 WL 1739658, at *3 (alterations in original). “Debts based on negligence are

dischargeable. Debts based on willful and malicious conduct are not.’” DeWitt v. Jacob (In re

Jacob), 615 B.R. 259, 271 (Bankr. E.D. Wis. 2020) (quoting Hynard v. Merkman (In re

Merkman), 604 B.R. 122, 129 (Bankr. D. Conn. 2019)).

       In Count IV, Plaintiff alleges that “Cherokee [Lumber & Dimension, LLC

(“Cherokee”)]’s business involved risks such that injuries to its employees were clearly

foreseeable . . . [and Defendant’s] intentional failure to provide the required workers’

compensation insurance violated [Plaintiff’s] statutory right to be protected.” [Doc. 1 at ¶¶ 27-

28.] Unquestionably, Defendant, as owner of Cherokee, was required by an express Tennessee

statute to provide workers’ compensation insurance to protect its employees in case they were
Case 3:20-ap-03023-SHB               Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                              Desc
                                     Main Document   Page 10 of 13



injured on the job, and any employee’s remedy for failure to provide such insurance was likewise

covered by statute. See Tenn. Code Ann. §§ 50-6-405(a), -406(b). Nevertheless, to satisfy the

standard required under § 523(a)(6), Plaintiff must prove that Defendant intended to cause

Plaintiff’s injury by failing to obtain workers’ compensation insurance (i.e., that Defendant acted

willfully) and that Defendant failed to obtain insurance in reckless disregard to Plaintiff, which

resulted in Plaintiff’s injury (i.e., that Defendant acted maliciously). Critically, “foreseeability

does not equate with substantial certainty.” Baker v. Wentland (In re Wentland), 410 B.R. 585,

601 (Bankr. N.D. Ohio 2009) (citing Via Christi Reg’l Med. Ctr. v. Budig (In re Budig), 240 B.R.

397, 400 (D. Kan. 1999) (stating that the reasonably foreseeable standard is inconsistent with the

Supreme Court’s decision in Geiger)). Although Defendant’s failure was negligent and could be

characterized as having been done in reckless disregard of Cherokee’s employees, Plaintiff must

prove both willfulness and maliciousness, and the allegations in the Complaint fall short in

proving willfulness.

         Plaintiff has not alleged that Defendant “had a motive to cause [Plaintiff] injury, acted

with intent to injure [Plaintiff], or acted with the knowledge that [his] conduct would inflict

injury” on Plaintiff. Smith v. Burgos (In re Burgos), No. AP 15-1020-WHD, 2015 WL 9435398,

at *3 (Bankr. N.D. Ga. Nov. 9, 2015). Absent such allegations, Plaintiff has not sufficiently

pleaded requisite elements of a claim under § 523(a)(6).

         As argued by Plaintiff in his brief, a few courts in other jurisdictions have found the

failure to obtain workers’ compensation insurance falls within the scope of § 523(a)(6); 5


5
  See Kramer v. Lashley (In re Lashley), 2001 WL 1135626 (D. Neb. June 29, 2001); Strauss v. Zielinski (In re
Strauss), 99 B.R. 396 (N.D. Ill. 1989); Matter of Ussery, 179 B.R. 737 (Bankr. S.D. Ga. 1995); Hilliard v. Peel (In re
Peel), 166 B.R. 735 (Bankr. W.D. Okla. 1994); Carter v. Verhelst (In re Verhelst), 170 B.R. 657 (Bankr. W.D. Ark.
1993); Vig v. Erickson (In re Erickson), 89 B.R. 850 (Bankr. D. Idaho 1988). [Doc. 13 at p. 6-7.] The Eleventh Circuit
Court of Appeals, in In re Walker, acknowledged that a number of these cases stood for the view that an economic
injury for the loss of the statutory right to workers’ compensation insurance protection is a necessary and direct result
of the employer’s failure to obtain the coverage but declined to follow that line of reasoning and stated, instead, that
Case 3:20-ap-03023-SHB                Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                                 Desc
                                      Main Document   Page 11 of 13



however, under the standard set by and recognized within the Sixth Circuit, the Court cannot find

that the failure to provide workers’ compensation insurance satisfies the requirements of §

523(a)(6), a finding that also is supported by persuasive case law. “Under the Sixth Circuit’s

definition for ‘willful,’ [Count IV] of [Plaintiff’s] complaint must be dismissed. In order for

[Defendant’s] act to be willful, it must necessarily [have led] to [Plaintiff’s] injury. A mere

possibility of economic injury in the event of a work-related injury does not satisfy the test for

‘willful.’” Parker v. Grzywacz (In re Grzywacz), 182 B.R. 176, 178 (Bankr. E.D. Mich. 1995).

Indeed, the Sixth Circuit cited with approval the First Circuit’s rejection of the exact argument

Plaintiff makes here. In re Markowitz, 190 F.3d at 465 n.10 (citing Roumeliotis v. Popa (In re

Popa), 140 F.3d 317, 318 (1st Cir. 1998) (“It is clear in the case before us that the failure of [the

defendant] to obtain workmen’s compensation insurance was an intentional act that caused

injury, . . . but [the defendant’s] failure to obtain insurance was not done . . . with the actual

intent to cause injury.”)); see also Hope v. Walker (In re Walker), 48 F.3d 1161, 1165 (11th Cir.

1995) (“Applying the rule [that a debtor is responsible for a ‘willful’ injury when he or she

commits an intentional act the purpose of which is to cause injury or which is substantially

certain to cause injury] in this case, it is clear that [the plaintiff’s] physical injury was not

substantially certain to result from [the defendant’s] failure to obtain workers’ compensation

insurance.”); LaBonte v. Hall (In re Hall), 194 B.R. 580, 582 (W.D. Mich. 1996) (“There is no

claim here that the debtor willfully caused the personal injury, and the debtor’s willful failure to

buy worker’s compensation insurance did not ‘necessarily’ cause injury to appellant.”); Bailey v.

Reed (In re Reed), 587 B.R. 202, 210 (Bankr. D. Maine 2017) (“There is no evidence that [the



“[the plaintiff] has filed to cite, and we cannot locate, any persuasive or binding authority to convince us that statutorily
required workers’ compensation benefits are property, distinguishable from the rights of any other creditor against a
debtor.” 48 F.3d at 1165.
Case 3:20-ap-03023-SHB          Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47                     Desc
                                Main Document   Page 12 of 13



defendant] failed to secured workers’ compensation coverage for [the plaintiff] with the specific

intent or the substantial certainty that [the plaintiff] would sustain physical injuries while on the

job and without insurance . . . , and there is no indication that the injuries were intended by [the

plaintiff]. Therefore, the debt arising out of [the plaintiff’s] fall does not fit within section

523(a)(6).”); Carmelo v. Mickletz (In re Mickletz), 544 B.R. 804, 822-23 (Bankr. E.D. Pa. 2016)

(acknowledging the split of authority and collecting cases before relying primarily on the

reasoning of In re Walker and “agree[ing] with the majority of cases that hold that the failure to

obtain or maintain worker’s compensation insurance is not a willful and malicious injury that is

excepted from discharge”). As noted by this Court, citing In re Markowitz and the same First

Circuit decision, “Willfulness cannot be proved by showing that the debtor should have known

his decisions and actions put the plaintiffs at risk.” Tomlin v. Crownover (In re Crownover), 417

B.R. 45, 57 (Bankr. E.D. Tenn. 2009).

        Thus, as a matter of law, even taking the allegations in a light most favorable to Plaintiff,

the Court concludes that he has failed to plead facts sufficient to prove that his injury was caused

by Defendant’s willful and malicious conduct in failing to provide workers’ compensation

insurance as those terms are defined by the Sixth Circuit for the purposes of nondischargeability

under § 523(a)(6).

                                             IV. ORDER

        Taking the allegations of the Complaint as true and considering it in the light most

favorable to Plaintiff, as required by Rule 12(b)(6), the Court directs the following:

        1. With respect to Count III, alleging a cause of action under 11 U.S.C. § 523(a)(4), the

Motion to Dismiss is GRANTED, and Count III of the Complaint is DISMISSED.
Case 3:20-ap-03023-SHB      Doc 15 Filed 08/27/20 Entered 08/27/20 14:27:47               Desc
                            Main Document   Page 13 of 13



      2. With respect to Count IV, alleging a cause of action under 11 U.S.C. § 523(a)(6), the

Motion to Dismiss is GRANTED, and Count IV of the Complaint is DISMISSED.

                                            ###
